Citation Nr: 0308322	
Decision Date: 05/01/03    Archive Date: 05/15/03	

DOCKET NO.  91-44 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for nephrolithiasis and ureterolithiasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from July 1957 to April 1962.

The Board of Veterans' Appeals (Board) notes that during the 
pendency of this appeal the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of this law, the VA promulgated regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA contains extensive provisions potentially affecting the 
adjudication of a claim pending before VA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, it defines the application of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 C.F.R. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim and to notify a claimant if the 
records are not able to be secured.  38 U.S.C.A. § 5103A.  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).  
Furthermore, when the records in question are in the custody 
of a Federal department or agency, the VCAA and its 
implementing regulations require VA to try to obtain them 
until it has been successful, unless it is reasonably certain 
that they do not exist or that further evidence to obtain 
them would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In a March 1999 communication the veteran indicated that "all 
my treatment for the conditions at issue" have been at the 
"V-E-H-C-in San Juan, P.R., since 1962."

The most recent VA medical records for the veteran currently 
in the claims file are dated in the 1990's.  In his informal 
hearing presentation dated in April 2003, the veteran's 
accredited representative noted that there had been no 
indication in the claims folder that the RO had taken action 
to obtain and associate with the claims folder any recent 
records pertaining to treatment at the VA Medical Center in 
San Juan.

Accordingly, the RO should attempt to obtain any relevant VA 
records dated from the late 1990's.  This action is required 
not only by the VCAA, but by the precedent opinion of the 
United States Court of Appeals for Veterans Claims.  VA is 
deemed to have constructed knowledge of certain documents 
that are generated by VA agents or employees, including VA 
physicians.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).  If those documents predate a Board decision on 
appeal, or within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613; see also 
Dunn v. West, 11 Vet. App. 462, 466 (1998) (when outstanding 
VA records could be determinative of the claim, a remand for 
readjudication is in order).

Therefore, the case is REMANDED for the following:

The RO must ascertain whether there are 
any records pertaining to treatment and 
evaluation of the veteran at the VA 
Medical Center in San Juan, Puerto Rico, 
since the late 1990's for his service-
connected urinary difficulties.  If so, 
they must be obtained and associated with 
the claims file.  The RO must document in 
the claims file all attempts to secure 
this evidence.

Thereafter, the RO should readjudicate the issue of the 
veteran's entitlement to a disability rating in excess of 
20 percent for his urinary disability.  If the benefit sought 
is not granted to the veteran's satisfaction, he and his 
representative should be issued a supplemental statement of 
the case which contains notice of all relevant actions taken 
on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the claim, to include the VCAA.  The veteran and 
his representative should then be given an adequate 
opportunity to respond.  Then, the case should be returned to 
the Board, if otherwise noted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



